Citation Nr: 0307508	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
March 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking entitlement 
to service connection for PTSD. 


FINDINGS OF FACT

1.  The veteran's military records do not indicate engagement 
in combat with the enemy or direct combat participation.  

2.  The veteran's alleged stressors are not corroborated by 
credible evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at enlistment in September 
1977, his clinical evaluation was normal.  His lungs were 
evaluated as normal.  The veteran was seen at the dental 
facility on January 9, 1978.  No mention was made of an 
injury to the jaw.  The veteran was not given a separation 
examination.  However, he signed a statement saying that he 
had been examined during the past 90 days and was considered 
physically qualified for separation from active duty.  

Records from the Depot Aptitude Board were submitted from 
March 1978.  They show that the veteran was discharged as 
unsuitable on March 17, 1978.  The reason he was determined 
to be unsuitable was that he displayed an immature 
personality.  It was noted that he had been a constant 
discipline problem and a disruptive force within his platoon.  

The veteran's claim of service connection for 
temporomandibular joint syndrome was denied by the Board in 
October 1990.  

Duplicate service medical records were submitted to the 
veteran in December 1995.  It was noted that no other medical 
records existed from him other than the ones that had been 
provided to him in the past and the same ones that were now 
being furnished to him.  

The veteran's social worker, C. H., submitted a statement in 
September 1999 and April 2001.

C. C. H. submitted a lay statement on January 2001.  He wrote 
that the veteran had contacted him.  He wrote that he 
remembered the veteran from basic training.  He stated that 
he failed to recall any physical harm coming to the veteran.  

In March 2001, the veteran requested that information be 
obtained from the Naval Dental Center at Parris Island, South 
Carolina.  

The veteran's social worker at the VA Medical Center 
submitted statements in June and July 2001.  

The RO wrote the veteran a stressor letter in June 2001.  

The veteran submitted a stressor statement in June 2001.  He 
wrote that he was called a "vampire" due to his inability 
to receive a shot.  He wrote that his drill sergeant kicked a 
foot locker which hit him in the legs.  He wrote that during 
training, he could not keep up and fell asleep while on guard 
duty, and was given cleanup duties as punishment, which 
seemed to him racially intolerant.  He wrote that his staff 
sergeant pressured him because he was slow.  He described an 
example where he was almost drowned by the drill instructor.  
He wrote that his staff sergeant hit him from behind with a 
baronet, which broke his jaw and burst his eardrum.  He wrote 
that he did not receive medical treatment or get an 
examination to find out what was the matter with him.  

A psychologist at the VA Medical Center submitted a statement 
in October 2001 in which he wrote that the veteran was born 
with underdeveloped lungs and was not able to keep up with 
military training due to decreased respiratory volume.  He 
wrote that due to the veteran's pulmonary deficiency and 
inability to perform during basic military combat training, 
he was abused and harassed by Marine drill instructors, 
resulting in a broken jaw and burst right eardrum.  He wrote 
that the veteran was almost drowned by a cadre instructor.  
He wrote that the veteran was not able to keep up in service 
because of a physical deficiency.  

The social worker C. H. submitted a letter dated November 
2001, in which she wrote that the veteran had been born with 
a breathing difficulty, which resulted in an impairment to 
his lung.  She wrote that the veteran had a severe 
psychiatric and disabling condition.  She noted that 
reportedly in service, the veteran was involved in an 
accident, which left him with a busted ear drum and broken 
jaw, which exacerbated his already disabling condition.  

In a December 2001 letter, the social worker C. H. wrote on 
Dr. Beal's stationary that the veteran began treatment with 
Dr. Beal in 1979, and continued treatment until 1982, and 
reinitiated treatment in 1985.  It was noted that when the 
veteran was first seen, his condition was characterized by 
high anxiety, impulsiveness, mood swings, hostility, poor 
judgment, impairment in thought processes, panic attacks, 
impatience, paranoia, deficiencies in interpersonal 
relationships, low self esteem, depressive moods, and that he 
was prone to reacting violently.  

At the veteran's December 2001 hearing, he described going to 
sick call for a couple of days.  He stated that he was given 
a general under honorable discharge.  

VA Medical Center treatment records were submitted for the 
period from 1992-2002, showing that the veteran was diagnosed 
with history of PTSD and major depression.

The medical record department of Grady Hospital submitted a 
letter dated February 2002 in which it noted that a search of 
information on the veteran from 1980-1983, had been conducted 
but no information was available.  

Dr. E. B. wrote a letter in March 2002 in which he wrote that 
the veteran had PTSD and bipolar disorder.  

In the veteran's September 2002 Substantive Appeal, the 
veteran asserted that the VA ignored Dr. Coberly's diagnosis 
of PTSD made in October 2001.  He wrote that the VA failed to 
get his medical records from the Marine Corps Basic Training 
Center in Quantico, Virginia, which would prove the traumatic 
events and injuries he received during basic training.  

At the veteran's December 2002 hearing before a traveling 
Board member, the veteran testified that he was receiving 
treatment at the VA Medical Center.  He stated that he could 
not keep up with the physical demands of basic training 
because of a birth condition regarding his lung.  He stated 
that the drill instructor singled him out.  He described 
being hit in the jaw by a staff sergeant, which broke his jaw 
and damaged his eardrum.  He stated that he almost drowned 
after being thrown into the water by his drill instructors.  
He stated that he was seen in service once for his jaw but he 
could not remember if it was a corpsman or a doctor.  He 
stated that it was not at a hospital.  He testified that he 
was physically and mentally abused by his fellow recruits.  
He testified that he started seeking help right away from a 
Dr. "Clifford Bill" around 1978-1979.

In March 2003, the Board wrote a letter asking the veteran to 
submit more details about his stressful experiences from 
service, as well as to complete and sign a VA Form 21-4142 in 
order to obtain treatment records from Dr. Beal.  

Dr. E. B.'s social worker wrote a letter dated March 2003.  
She wrote that the veteran continued to experience an 
inability to relate to others on an interpersonal level, and 
easily became hostile, irritated, and agitated.  She wrote 
that reportedly these difficulties were directly related to 
and were a direct result of the abuse and harassment he 
suffered during his military tour of duty.  She wrote that it 
was Dr. B.'s opinion that the veteran suffered PTSD as a 
direct cause of the suffering which the veteran experienced 
in the Marine Corps.  

The veteran submitted a statement in April 2003.  He wrote 
that his stressful incident happened on January 3, 1978, when 
he was with Company D, Battalion 2002, Regiment RTR.  

The veteran submitted a number of duplicate records in April 
2003.

The veteran submitted a statement dated April 2003.  He again 
described his pre-existing physical condition.  He indicated 
that he was struck by his drill instructor on or about 
February 14-16, 1978.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the July 2002 Statement of 
the Case.  The RO also provided notice of what evidence it 
had considered.   

In the July 2002 Statement of the Case (SOC), the RO sent the 
veteran the provisions of the VCCA.  The VA has sent the 
veteran numerous letters in which it asked him to tell it 
about any additional evidence he wanted obtained.  In 
particular, the Board sent the veteran a letter on March 7, 
2003, in which it asked the veteran to complete a 
questionnaire concerning the veteran's in-service stressful 
experiences, and asked him to complete a VA-Form 21-4142 
regarding treatment with Dr. Beal between 1979 and 1982.  The 
Board informed the veteran that he should return the form 
within 30 days.  38 C.F.R. § 3.159 (b).  The veteran did not 
return the completed form, but rather submitted medical 
records from Dr. Beal on his own initiative, none of which 
showed treatment between 1979 and 1982.  

The July 2002 SOC told the veteran that the RO was required 
to make reasonable efforts in obtaining relevant records and 
to inform the veteran about the attempts.  Throughout the 
appeal and in the SOC, the veteran has been asked to provide 
VA with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Although 
the veteran was not afforded a VA examination to determine 
whether or not he had PTSD, the evidence of record contains 
competent medical evidence to decide the claim.  The evidence 
already shows diagnoses of PTSD; the outcome of the case does 
not turn on this question, but rather on whether or not the 
veteran's claimed stressors have been verified.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2002).  

The veteran has been diagnosed with PTSD, most recently by 
Dr. E. B. in March 2002.  His claimed stressors are based on 
personal assault.  As the evidence shows that the veteran did 
not engage in combat, the law requires that his stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

 In this regard, the Court has noted that in claims for 
service connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  

In addition, the Court in Patton stated that in two places, 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

In addition, effective March 7, 2002, VA amended the 
regulations concerning the evidence necessary to establish 
the occurrence of a stressor in claims for service connection 
for PTSD resulting from personal assault.  These new 
regulations partially divided and expanded 38 C.F.R. § 
3.304(f), and require that VA not deny such claims without: 
(1) first advising claimants that evidence from sources other 
than a claimant's service medical records, including evidence 
of behavior changes, may constitute supporting evidence of 
the stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  67 Fed. Reg. 10330-32 (March 7, 
2002) (to be codified at 38 C.F.R. § 3.304(f)(3)) .

Specifically, this regulation provides the following 
guidance:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

67 Fed. Reg. 10330-32 (March 7, 2002) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

It is noted initially that the Board wrote a letter to the 
veteran in March 2003 pursuant to 38 C.F.R. § 3.304 (f) (3) 
discussed above.  It provided him an opportunity to furnish 
this evidence pursuant to 38 C.F.R. § 3.159 (b).  

The veteran's alleged stressors are that he was harassed and 
assaulted by drill instructors.  Specifically, he claims that 
he was hit by a sergeant who broke his jaw, and almost 
drowned by another instructor.  However, these stressors have 
not been corroborated.  38 C.F.R. § 3.304(f); see Cohen, 
supra.  On the contrary, a serviceman who served with the 
veteran stated in January 2001 that he did not recall any 
physical harm coming to the veteran.  Also, the service 
medical and personnel records do not allude to either 
incident that the veteran described.  Although the veteran's 
medical and dental records are included in the claims file, 
they do not show any treatment for a jaw disorder.  

Although the veteran contends that the VA failed to get his 
records from the Marine Corps Basic Training Center, the 
record shows that the VA has obtained all of the veteran's 
medical records which can be obtained.  His medical record 
appears complete.  Indeed, the National Personnel Records 
Center submitted duplicate service medical records in 
November 1996, and reported that no other medical records 
existed other than those that had been provided.  

Regarding the veteran's contention that he could not keep up 
with the physical demands of basic training because of a 
birth condition regarding his lung, it is pointed out that at 
the veteran's enlistment examination in September 1977, his 
lungs were evaluated as normal.  No other service medical 
records show treatment for a lung disorder.  

Although a VA psychologist has described the veteran's 
decreased respiratory volume and how the veteran was not able 
to keep up with training because of this, the Court held in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Thus, the VA 
psychologist's statement carries very little probative 
weight.  

In summary, there is no credible corroborating evidence of 
the veteran's claimed in-service stressors.  The evidence is 
not in equipoise regarding this question; thus, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (b).  Since none of the veteran's claimed in-service 
stressors have been verified under 38 C.F.R. § 3.304 (f) 
(2002), the veteran's claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

